Citation Nr: 0612132	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-43 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for pes planus.


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel









INTRODUCTION

The veteran had honorable active service from December 1968 
to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for pes planus. 


REMAND

A September 1971 rating action denied service connection for 
pes planus of the feet because there was no showing of 
pertinent disability in service or medical evidence linking 
the veteran's pes planus to service.  The veteran did not 
file a notice of disagreement in that decision.  The veteran 
sought to reopen his pes planus claim in January 1991.  
However, in a February 1991 rating decision, the RO denied 
the request for the reason that new and material evidence had 
not been submitted in support of the claim.  The veteran did 
not file a notice of disagreement within a year of the latter 
decision and it became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).  The 
veteran sought to reopen the claim in May 2003.  However, 
citing the absence of new and material evidence, the RO, in 
September 2003, declined to reopen the claim.  

In light of recent precedent from the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court), the issue of whether the 
veteran has submitted new and material evidence to reopen the 
service connection claim is not yet ripe for review by the 
Board.  To this end, in March 31, 2006, the Court issued a 
decision in the appeal of Kent v. Nicholson, No. 04-181, 
which held, in pertinent part, that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) require the VA by way 
of a specific notice letter to (1) notify the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) 
notify the claimant of the evidence and information necessary 
to substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  Review 
of the record does not reveal that the veteran was provided 
with a notice letter of such specificity, and this notice 
must be provided to the adjudication of this issue.  Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006). 
 
For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part.  

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the evidence and information necessary 
to reopen the claim; and (2) notifies the 
veteran of what specific evidence would 
be required to substantiate the element 
or elements needed to grant the veteran's 
service connection claim (i.e., evidence 
of pertinent disability in service and 
competent evidence showing nexus link 
between pes planus and service).  This 
notice is outlined by the Court in Kent 
supra. 

2.  Following the completion of the 
development requested above, the claim 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of all benefits sought by the veteran, he 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the issue 
that has been remanded, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


